UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES - GENERAL

Case CV 21-3406-JVS (GJS) Date June 8, 2021
No.

Title John Richard Pokras v. CDCR Victims Restitution Fund, et al.

 

 

 

 

Present: Hon. James V. Selna, United States District Judge
Lisa Bredahl Armijo N/A
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) Order Dismissing Case Without Prejudice: JS-6

On April 28, 2021, the Court denied Plaintiff's request to proceed without prepayment of
the filing fee and further ordered that: “Plaintiff SHALL PAY THE FILING FEES IN
FULL within 30 days or this case will be dismissed.” [Dkt. 4, “Order.”] It is now over
ten days past the deadline for payment established by the Order, and Plaintiff has not paid
the filing fee for this action, requested an extension of time to do so, or otherwise
contacted the Court.

Accordingly, the Court ORDERS that this action be dismissed without prejudice for
failure to comply with the Order and for failure to pay the filing fee.

IT IS SO ORDERED.

Initials of preparer
CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
